Citation Nr: 0600389	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  03-00 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Honolulu, Hawaii


THE ISSUE

1.  Entitlement to service connection for a psychiatric 
disorder to include post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1970 to September 1972.  These matters come to the 
Board of Veterans' Appeals (Board) on appeal form an August 
2001 rating decision of the Honolulu, Hawaii RO.  In January 
2004, the veteran testified at a videoconference hearing 
before the undersigned; a transcript of that hearing is of 
record.  In July 2004, the Board remanded these matters for 
additional evidentiary development.


FINDINGS OF FACT

1.  It is not shown that the veteran served in combat.

2.  A verified stressor in service is not shown; a diagnosis 
of PTSD of record is not based on a verified stressor event; 
and a preponderance of the competent evidence is against a 
finding that the veteran has PTSD.

3.  The veteran's variously diagnosed psychiatric disability 
was not manifested in service; a psychosis was not manifested 
in the first postservice year; and the preponderance of the 
evidence is against a finding that the veteran's current 
psychiatric disability is related to service or to any 
symptoms noted or incident that occurred therein.

4.  The veteran does not have any disability that is service 
connected.




CONCLUSIONS OF LAW

1.  Service connection for a variously diagnosed psychiatric 
disability, to include PTSD, is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2005).

2. The criteria for establishing entitlement to TDIU are not 
met.  38 U.S.C.A. §§ 1155, 5107 (2002 & Supp. 2005); 38 
C.F.R. § 4.16(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

A December 2002 statement of the case (SOC); September 2003 
and September 2005 supplemental SOCs (SSOCs); and letters in 
March 2000, September 2000, February 2001, October 2004, and 
February 2005, all provided at least some VCAA-type notice, 
i.e., of what the evidence showed, the criteria for 
establishing service connection, and the bases for the denial 
of the claims.  The October 2004 and February 2005 letters 
outlined the appellant's and VA' s responsibilities in 
developing evidence to support the claims, advised him of 
what type of evidence would be pertinent to the claims, and 
advised him that he could identify evidence for VA to obtain 
or to obtain and submit the evidence on his own, and [in 
February 2005] to submit any evidence in his possession that 
would support his claim.  

Although complete content-complying notice was not provided 
prior to the initial adjudication of the matters on appeal, 
the veteran has had full opportunity to respond and 
supplement the record, and to participate in the adjudicatory 
process after notice was given.  The claims were reviewed 
after full notice was given.  See September 2005 SSOC.  The 
veteran is not prejudiced by any notice timing defect. 

Regarding the duty to assist, VA medical records and, to the 
extent possible, records of private treatment have been 
secured.  The veteran was examined by VA.  He has not 
identified any pertinent records that remain outstanding.  
VA's duty to assist is met.  

II. Factual Background

The veteran's service medical records include an enlistment 
examination report and medical history that contain no 
complaints, findings, or diagnoses of a psychiatric disorder.  
While in the Coast Guard, he applied for conscientious 
objector status and underwent psychiatric evaluation in 
February 1972.  He related that his parents divorced when he 
was very young, and that his mother sent him to a 
psychiatrist for several months after she remarried when he 
was 6-years old.  On mental status examination, there was no 
indication of thought disturbance or affectual disturbance of 
psychotic proportion.  The examiner opined that the veteran 
had a mild personality disorder and was in the midst of an 
adolescent identity crisis.  The examiner also indicated that 
the veteran's decision to seek conscientious objector status 
was not related to mental illness, per se, but was closely 
tied to a mild personality disorder and adolescent identity 
crisis.  There was no essential need for psychotherapy.

On the veteran's service separation examination in September 
1972, psychiatric evaluation was normal.  

In January 1985, the veteran underwent two psychiatric 
evaluations by Dr. R. G.  The first evaluation was on an 
emergency basis due to the veteran's increasing anxiety and 
intense feelings in response to current events in his life.  
He was started on Haldol.  During the second (and in depth) 
evaluation, the veteran reported that his current 
difficulties had their onset with a job related injury in 
1984.  He was fired from that employment shortly after the 
accident and had a sudden onset of dysphoric symptoms that 
included depression, increasing anxiety, and feeling down.  
He subsequently turned to drugs and alcohol.  Dr. R.G.'s 
impression was that the veteran was suffering from a major 
psychiatric disorder (severe adjustment disorder with 
atypical psychotic nature) that appeared to be related to his 
on-the-job injury and firing.  Dr. R.G. also indicated that 
the veteran may have an underlying personality disorder, but 
he was not willing to diagnose it at the time.

On July 1985 VA examination, the veteran reported that he had 
been in a fairly good mental state prior to a February 1984 
work related injury.  He denied having any serious mood 
problems before this incident.  The diagnosis was adjustment 
disorder with mixed emotional feelings.  The opinion was that 
the veteran's current psychological state was clearly tied to 
the work related injury and the resulting process that 
followed.  There was no evidence of any relationship between 
his current symptoms and his military service.  

A December 1993 Hilo Hospital discharge summary reveals that 
the veteran was recently kicked out of his apartment by his 
roommate, was fired from his job, and had legal problems.  
The diagnoses were depressive disorder not otherwise 
specified and alcohol dependence and abuse.  

In January 1999, the veteran went to the North Hawaii 
Community Hospital emergency room four times within a week 
primarily because he did not have a place to live.  He 
reported a history of PTSD and of a major depressive 
disorder.  The diagnoses were anxiety and moderate paranoid 
ideation.

A record of private medical treatment in March 1999 notes an 
assessment of paranoid schizophrenia.

On March 1999 neurological evaluation by Dr. M.V., the 
veteran reported a history of agitation and multiple fights, 
disorientation, and confusion.  He appeared to have a thought 
disorder.  The impression included probable paranoid 
schizophrenia.

In March 1999, Dr. O. G. conducted a Court ordered 
psychological examination of the veteran in connection with 
charges of terroristic threatening in the first degree, 
obstruction of government operation, and riot.  

On October 1999 Court ordered psychological examination, it 
was noted that the veteran had a history of multiple 
psychiatric hospitalizations and outpatient treatment over 
the last 13 years.  The diagnoses were cognitive disorder NOS 
(provisional); schizoaffective disorder, bipolar type; and 
alcohol abuse.  

A record of January 2000 VA treatment contains an assessment 
of organic personality disorder with explosive affective 
paranoid and dysthymic features.  

A March 2000 psychiatric evaluation indicates that the 
veteran was examined in connection with the earlier charges.  
The diagnosis was bipolar II disorder (recurrent major 
depressive episodes with hypomanic episodes).  

On April 2000 VA examination, the veteran complained of 
confusion, problems with comprehension, and thinking 
problems.  The diagnoses were schizoaffective disorder and 
alcohol abuse in remission.

In an April 2000 statement the veteran recounted stressors he 
experienced in service.  He reported that he had a psychotic 
reaction to war drills on the USCGC Resolute, which lead to 
his conscientious objector claim, desertion, and court 
martial.  
A January 2001 statement from the veteran's mother indicates 
the veteran was a normal child, and that when he went AWOL 
she took him to the same psychiatrist who had treated her 
husband.  The doctor reportedly told her that it was probable 
that her son would develop the same mental illness her 
husband had.  She indicated that this was the first hint of 
mental illness for her son. 

Records of VA treatment from January 2000 to August 2001 
reveal assessments of rule out organic personality disorder 
and rule out mixed personality disorder with mild 
intermittent psychotic paranoid feature, bipolar disorder, 
and schizoaffective disorder.  

In May 2001, L.P., Ph.D., completed a request for an 
extension of psychological outpatient visits for Medicaid.  
She noted that the veteran had an anxiety disorder, not 
otherwise specified and indicated that he had strong PTSD 
features from early severe physical abuse trauma.  In 
February 2002, the diagnosis was anxiety disorder, not 
otherwise specified; it was also noted that the veteran had 
revealed traumatic events during military service that may 
explain some PTSD features.  A February 2002 statement from 
Dr. L.P. indicates that she treated the veteran for anxiety 
and PTSD.  She indicated that the trauma features noted for 
the PTSD component of his disability were in large part due 
to unfortunate events from the veteran's military.

A January 2002 statement from the veteran's VA psychiatrist 
notes that after review of records the veteran submitted and 
talking to him, it was clear that he suffered significant 
psychological stress during his military service and sought 
counseling for his distress at that time.

The veteran submitted an article and law review article on 
conscientious objectors.

Records of VA treatment from November 2002 to July 2003 note 
diagnoses of bipolar disorder and schizoaffective disorder.  

On May 2003 VA examination, a psychiatric board reviewed the 
veteran's claims file and provided an overview of the medical 
evidence.  The veteran described a "PTSD event" in service 
when he witnessed the injury of a friend during a general 
quarter drill.  He reported that after his conscientious 
objector status was approved and he was separated from 
service, he joined the Moonies for about 10 years.  He 
discussed his work related injury in 1984, alcohol usage, his 
kidnapping by his attorney, and other events in his life.  
The diagnoses were schizoaffective disorder and history of 
alcohol dependence.  The physicians indicated that it was 
unclear when the veteran started having psychotic symptoms or 
a psychotic disorder.  His records and his own report did not 
support that a psychiatric disorder started during his 
service years.  The physicians noted that the 1972 
examination report did not contain a diagnosis of a 
psychiatric disorder but noted an adjustment disorder and a 
mild personality disorder, and that evaluations in the 1980s 
noted adjustment disorder, substance abuse, and an underlying 
personality disorder.  In evaluations in 1999 and after, the 
veteran was noted to have psychotic symptoms.  The examiners 
indicated that it was possible that the veteran had an 
underlying schizotypal personality disorder that predisposed 
him to evolving into having a psychotic disorder.  His 
postservice involvement in the Moonies, reported heavy 
alcohol use for a substantial period of time, and head 
injuries all may have contributed to his current thought 
disorder.  

At the January 2004 videoconference hearing, the veteran and 
his representative asserted that there was an event in 
service that brought on his psychiatric disability, that he 
sought and was denied psychiatric help, and that only after 
that he became a conscientious objector.  He related that one 
of his friends was manning a three-inch gunnery turret and 
was injured in front of him.  This affected him, and 
precipitated his application for conscientious objector 
status.  He stated that he was traumatized and irrational and 
while he was still on active duty was examined by a family 
physician, who found that he was having schizophrenic 
symptoms.  The physician said it was probable that he would 
develop schizophrenia, like his father.  He testified that 
his VA physician had noted that he suffered, and sought 
counseling for, significant psychological stresses in-
service.  He suggested that an independent evaluation was 
necessary to resolve the matter.  He stated that his TDIU 
claim was based entirely on his psychiatric disability.

On January 2005 VA examination, the veteran reported that a 
training accident made him realize that, as a member of the 
Coast Guard, he was a part of the military and the war 
effort.  He reported guilt about not helping the injured 
sailor.  After that incident he sought conscientious objector 
status.  He reported that he put a lot of thought into the 
decision and that it was based on strong and sincere beliefs.  
He also indicated that, in hindsight, his conscientious 
objector statements were delusional.  He related that he had 
intermittent depressed moods, but no recent symptoms of 
mania.  The diagnosis was schizoaffective disorder, bipolar 
type.  The examiner noted that the veteran reported ongoing 
psychotic symptoms (auditory hallucinations and paranoia) and 
mood symptoms (depression), and opined that the symptoms 
could not clearly be linked to his military experience.  It 
was noted that the earliest documentation of these symptoms 
was in the 1980s.  In the context of the times, the veteran's 
behavior was not consistent with schizoaffective disorder.  
All of the things that the veteran cited as showing he was 
delusional (e.g., religious, political and philosophical 
beliefs, and health food habits) were appropriate in the 
context of contemporary culture.  The examiner also stated 
that the veteran did not meet the diagnostic criteria for 
PTSD.  While he reported guilt over not helping an injured 
sailor, he also indicated that he did not know the extent of 
the injuries or what happened to the sailor.  He did not 
present with the full cluster of symptoms (especially 
reexperiencing) diagnostic of PTSD, and many of the symptoms 
he attributed to PTSD were more consistent with 
schizoaffective disorder.  It was noted that of the many 
mental health care providers the veteran had seen over the 
years, only one diagnosed PTSD; and that diagnosis was not 
supported by any treatment notes or any justification for the 
diagnosis.  Overall, the symptoms were better accounted for 
by schizoaffective disorder.

III. Legal Criteria and Analysis

Service Connection for Psychiatric Disability.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service, but no compensation shall be paid if the 
disability is a result of the person's own willful misconduct 
or abuse of alcohol or drugs.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  If a 
psychosis is manifested to a compensable degree in the first 
postservice year, it may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Developmental defects, personality disorders and 
mental deficiency are not diseases or injuries within the 
meaning of legislation pertaining to compensation benefits.  
38 C.F.R. § 3.303(c).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

Where the veteran did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Service department records 
must support, and not contradict, the claimant's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 
283 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

A chronic acquired psychiatric disability was not diagnosed 
in service or until many years thereafter.  Consequently, 
service connection for such disability on the basis that it 
became manifest in service and persisted is not warranted.  
[A personality disorder was manifested and diagnosed in 
service; however, personality disorders, as such, are not 
considered compensable disabilities, and may not be service 
connected in the absence of a showing of superimposed 
pathology.  See 38 C.F.R. § 3.303(c).  There is no competent 
evidence of acquired pathology superimposed on the veteran's 
personality disorder during service.]  While the veteran has 
testified that a private psychiatrist noted around the time 
that the veteran was being evaluated for service separation 
that the veteran had symptoms of schizophrenia, and his 
mother has indicated that at the time she took him to the 
psychiatrist who treated his father, and opined that the 
veteran would develop schizophrenia just like his father, the 
mother also indicated that that physician was deceased 
(precluding development for records).  Notably, the mother 
did not state that schizophrenia was diagnosed and/or treated 
at the time.

The first documentation of psychotic symptoms was in 1985, 
and it was noted they appeared after problems the veteran had 
at work in 1984.  As this was more than a dozen years after 
service, the chronic disease presumptions afforded for 
psychoses that are manifested to a compensable degree in the 
first postservice year do not apply.  While the veteran has 
attempted to establish that his behavior in the early 
postservice years reflected a psychosis, his opinion in this 
matter is not competent evidence because he is a layperson 
untrained in establishing medical diagnosis or determining 
medical etiology.  A VA psychiatrist who reviewed the record 
and examined the veteran in January 2005 opined that the 
early postservice behavior the veteran considers to have been 
delusional was not inappropriate in the context of the 
culture at the time.  

The veteran alternatively claims that his psychiatric 
disability is PTSD arising from a stressor event in service.  
In that regard it is noteworthy that the veteran did not 
engage in combat with the enemy, and does not allege 
otherwise.  His only reported noncombat stressor is 
witnessing a friend sustain injuries during a drill.  That 
stressor event has not been verified.  The veteran did not 
respond to requests for more specific information to initiate 
the verification process.  Furthermore, as was noted by the 
January 2005 VA examiner, the only mental health care 
provider who diagnosed PTSD did so without any justification 
for the diagnosis (and with no supporting treatment records).  
The diagnosis was not based on a verified stressor event.  
The January 2005 VA examiner reviewed the record (including 
the reports of previous evaluations/diagnoses), examined the 
veteran, and opined that the veteran did not show the 
constellation of symptoms (especially reexperiencing) that 
are diagnostic of PTSD.  On review of the entire record, the 
Board finds that this opinion is the most probative evidence 
in the matter of whether or not the veteran has PTSD.  
Accordingly, the Board concludes that it is not shown that 
the veteran has PTSD, and that service connection for such 
psychiatric disability is not warranted.  

Finally, it is noteworthy that the veteran has submitted a 
brief statement from his treating VA psychiatrist indicating 
that upon review of records the veteran provided and 
discussion with the veteran "it is clear that he suffered 
significant psychological stress during his military service 
and sought counseling for his distress at that time."  
Significantly, that psychiatrist's treatment records for the 
veteran in the file note diagnoses of bipolar and 
schizoaffective disorder (and not PTSD) and do not relate the 
current psychiatric disability to service or to events 
therein.  Bipolar and schizoaffective disorders were not 
clinically documented prior to 1985, many years postservice.  
A medical opinion solicited by the veteran, and based on his 
accounts vs. on a review of the entire record, lacks the 
probative value of a psychiatric examination and opinion that 
include a review of and reflect familiarity with the entire 
evidentiary record.  

In summary, the record shows that during service the veteran 
was found to have a personality disorder (without acquired 
pathology superimposed in service), which is not a 
compensable disability.  By a preponderance of the evidence, 
the record further establishes that his current psychiatric 
disability is either a schizoaffective disorder or a bipolar 
disorder, which were not manifested in service or in the 
first postservice year, and are not related to service or to 
any event therein.  Accordingly, the preponderance of the 
evidence is against the claim seeking service connection for 
psychiatric disability.  Hence, such claim must be denied.

TDIU

Total disability ratings for compensation may be assigned 
when the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service 
connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.16(a).  Here, the veteran does not have any service 
connected disabilities.  His claim for TDIU was premised on a 
theory that his psychiatric disability precluded employment.  
As the determination above found that service connection is 
not warranted for the psychiatric disability, a threshold 
legal criterion for establishing entitlement to this benefit 
sought is not met.  Accordingly, the claim seeking TDIU must 
be denied as lacking legal merit.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  


ORDER

Service connection for a psychiatric disorder, to include 
PTSD, is denied.

TDIU is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


